Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8, 9, 11-16, 19-24, 26-29, 31-38, 40 and 43-47 were previously canceled by applicant.
Claims 1-7, 10, 17-18, 25, 30, 39, 41-42 and 48 are pending in this application, claims 1-7, 10, 17-18, 25, 39, 41-42 and 48 are withdrawn from further consideration (See Restriction/Election below), and claim 30 is examined on the merits.

Restriction/Election:
Applicant’s election without traverse of Group VII, claim 30, in the reply filed on 07/01/2022 is acknowledged.
Applicant election without traverse of the species of mutation of “at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A)” during the telephonic interview on 07/15/2022 is also acknowledged (See attached Interview Summary for details).
Claims 1-7, 10, 17-18, 25, 39, 41-42 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Elections was made without traverse in the reply filed on 07/01/2022,  and telephonic interview of 7/15/2022.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 30, which incorporates the limitations of claim 1, the phrase "(for example, one, two, three, four, five, six, seven or eight)” at renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Suggestion: delete “(for example, one, two, three, four, five, six, seven or eight)”.

In claim 30 which incorporates the limitations of claim 1 the recitation “at least one … mutation(s) at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A), … , (z) at position 285, proline is substituted by serine (P285S), and (aa) at position 296, valine is substituted by alanine (V296A)” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: for example, after selected from insert –the group consisting of--.

Improper Markush Grouping Rejection:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Claim 30 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping in claim 30 which incorporates the limitations of claim 1 reads “the at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A), … , (z) at position 285, proline is substituted by serine (P285S), and (aa) at position 296, valine is substituted by alanine (V296A)” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
            In this case, for example, the claimed positions 180, 190, …, and 285, and the claimed substitutions (I180V or I180A), …, and (V190G or V190A), defined by the Markush grouping in the claim do not all share both a single structural similarity and a common use.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Suggestion: for example, provide the alternatives in a series of dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoy et al. (US 2011/0171268 A1) as evidenced by Protein Sequence Search Results (Protein sequence search of SEQ ID NO: 1 with at least one mutation in position 180, searched in GenCore version 6.4.2 on 07/18/2022 by STIC, 3 pages of PDF).
Regarding claim 30, Shenoy et al. discloses a pharmaceutical composition comprising the recombinant mutant C. utilis uricase (recombinant C. utilis uricase formulated for oral delivery and ) (see for example, p. 41 paragraph [0725], p. 19 paragraphs [0379] and [0380], p. 25 paragraphs [0464] and [0466]), the recombinant mutant C. utilis uricase comprising at least one mutation at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A) (the elected species) (see p. 2-3, Results No. 1 for SEQ ID No: 1 with at least one mutation in position 180, of Protein Sequence Search Results).
Shenoy et al. therefore anticipates the claimed pharmaceutical composition comprising the recombinant mutant C. utilis uricase, the recombinant mutant C. utilis uricase comprising at least one mutation at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A) (the elected species) of claim 30.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 25 of U.S. Patent No. U.S. 10,815,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the pharmaceutical composition of claim 25 of U.S. Patent No. U.S. 10,815,461 B2 anticipates the pharmaceutical composition of claim 30, and thus claim 30 is not patentably distinct from claim 25 of U.S. Patent No. U.S. 10,815,461.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651